NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2878
                                       __________

                                    SEAN COLLINS,
                                              Appellant

                                             v.

                              WARDEN CANAAN FPC
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 3:20-cv-02230)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 8, 2022

                Before: KRAUSE, BIBAS and SCIRICA, Circuit Judges

                              (Opinion filed: July 14, 2022)

                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Sean Collins, a federal prisoner proceeding pro se, appeals the District Court’s

dismissal of his habeas petition filed pursuant to 28 U.S.C. § 2241. For the following

reasons, we will affirm.

       Collins was convicted of drug offenses, see 21 U.S.C. § 846, and is serving a 120-

month sentence at the Minimum Security Satellite Camp adjacent to the Canaan United

States Penitentiary. According to the Government, Collins’s projected release date is

March 16, 2028. In August 2020, his Unit Team determined that he qualified to be

placed in home confinement based on changes to 18 U.S.C. § 3624(c)(2) made by the

Coronavirus Aid, Relief, and Economic Security (CARES) Act. See Pub. L. 116-136,

§ 12003(b)(2), 134 Stat. 281, 516 (2020). According to Collins, the Warden approved

placement in home confinement. (ECF 2, at 5, 43.) But the Bureau of Prisons (BOP)

overruled the warden’s approval on the ground that Collins had not met the “time served

thresholds.” Kerr Decl. ¶ 3 (ECF No. 12-1, at 3).

       Collins next filed a § 2241 petition in the United States District Court for the

Middle District of Pennsylvania. He asserted that “the BOP has usurped the role of

Congress by adding an additional gatekeeper to the home confinement process…. The

statute governing home confinement has no requirement for appeal [to the] BOP Central

Office after or before the Warden’s approval.” (ECF 1, at ¶ 13.) Collins asked the

District Court to “order [the warden] to honor its prior approval for home confinement

and release [him] pursuant to 18 U.S.C. § 3624.” (Id. at ¶ 15.)
                                              2
       The District Court dismissed the petition, holding that Collins failed to exhaust his

administrative remedies. In the alternative, the District Court held that it lacked authority

to order the BOP to release Collins to home confinement and that the BOP did not abuse

its discretion in denying Collins’ request for home confinement. (ECF 15 & 16.) The

District Court also dismissed as moot Collins’s motions for appointment of counsel and

class certification.1 (Id.) Collins timely appealed.2 (ECF 17.)

       Under 18 U.S.C. § 3624(c)(2), the Director of the BOP may place a prisoner in

home confinement for the shorter of ten percent of his or her term of imprisonment or six

months. The CARES Act authorized the Director to extend the period of home

confinement in light of the COVID-19 pandemic. See Pub. L. No. 116-136,

§ 12003(b)(2), 134 Stat. 281 (2020). As these statutes make clear, the BOP has exclusive

control over an inmate’s placement in home confinement. See Tapia v. United States,


1
  Collins does not challenge the dismissal of those motions on appeal. See M.S. by &
through Hall v. Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020)
(holding that claims were forfeited where appellant failed to raise them in her opening
brief).
2
  We have jurisdiction pursuant to 28 U.S.C. § 1291 and may affirm on any basis
supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per
curiam). Because we conclude that Collins’ underlying claims lack merit, we will not
conclusively rule on the District Court’s determination that he failed to exhaust his
administrative remedies. It appears, however, that the District Court may have erred
because “a prisoner need not exhaust administrative remedies where the issue presented
involves only statutory construction[.]” Vasquez v. Strada, 684 F.3d 431, 433-34 (3d Cir.
2012). We read Collins’ request for an order directing the warden to honor its prior
approval of home confinement as part of his argument that the statute places the authority
to make home confinement determinations exclusive with the warden.

                                              3
564 U.S. 319, 331 (2011) (“When a court sentences a federal offender, the BOP has

plenary control, subject to statutory constraints, over the place of the prisoner’s

imprisonment and the treatment programs (if any) in which he may participate.” (citation

and internal quotation marks omitted)). Therefore, to the extent that Collins challenges

the District Court’s conclusion that it lacked authority under the CARES Act to order that

he be placed in home confinement, the claim lacks merit. See United States v. Houck, 2

F.4th 1082, 1085 (8th Cir. 2021); United States v. Saunders, 986 F.3d 1076, 1078 (7th

Cir. 2021).

       Moreover, assuming that the absence of authority to order home confinement does

not prohibit a court from reviewing in a § 2241 petition the BOP’s denial of home

confinement, we conclude that the District Court did not abuse its discretion.3 In

explaining why Collins was not selected for home confinement, the BOP stated that,

among other things, Collins did not meet the “time served thresholds.” Kerr Decl. ¶ 3

(ECF No. 12-1, at 3). Those thresholds apparently refer to BOP memoranda addressing

home confinement in the wake of the CARES Act, which indicated that the BOP was

prioritizing for consideration those inmates who either (1) have served 50% or more of

their sentences, or (2) have 18 months or less remaining in their sentences and have



3
  See Vasquez, 684 F.3d at 434 (reviewing for abuse of discretion the BOP’s decision to
limit a petitioner’s pre-release placement under § 3624(c)(6)(C)); see also Woodall v.
Fed. Bureau of Prisons, 432 F.3d 235, 243 (3d Cir. 2005) (stating that “the criteria for
determining [a prisoner’s] placement are instrumental in determining how a sentence will
be ‘executed’”).
                                             4
served 25% or more of their sentences. Kerr Decl. ¶ 5 (ECF No. 12-1, at 4). At the time

that Collins was considered, he had served less than 15% of his term. Kerr Decl. ¶ 7

(ECF No. 12-1, at 4). Collins argues that the BOP impermissibly relied on the time

remaining on his sentence because that factor “only relates to the order in which each

inmate’s case file will be reviewed for home confinement consideration.” Appellant’s

Br. at 13. According to Collins, the home confinement determination instead should have

been based on the factors outlined in the relevant statutes and in memoranda issued by

the Attorney General regarding home confinement and the COVID-19 pandemic. Id. at

10-14. The BOP did consider those factors, however, explaining that Collins “was

individually and comprehensively reviewed under the five factors of 18 U.S.C. § 3621(b),

18 U.S.C. § 3624(c)(2), the [CARES] Act and Attorney General Barr memorand[a] and

determined to not be appropriate for home confinement because he does not meet the

time served thresholds.” Kerr Decl, ¶ 5 (ECF No. 12-1, at 3). Thus, the BOP followed

the Attorney General’s direction to consider “the totality of the circumstances for each

individual inmate, the statutory factors for home confinement, and [a] non-exhaustive list

of discretionary factors….” Id. at ¶ 4 (citing Attorney General Memorandum of Mar. 26,

2020) (ECF 12-1, at 3). Because the BOP gave “individual review” to Collins’ case,

Vasquez, 684 F.3d at 434, and given the discretion afforded to the BOP’s home

confinement determinations, we cannot say that there was any abuse of discretion here.

       Finally, Collins asserts that Congress “expressly mandated that the decision

whether to grant or deny a petition for prerelease custody be made by the warden of the
                                             5
institution, and that the decision be based on the three enumerated and determinative

factors” in § 3624(g)(1)(D)(i)(II). Appellant’s Br., 16-17. The BOP violated that

mandate, according to Collins, by overruling the warden’s home confinement approval.

Collins’ interpretation of the statute is misplaced. The portion of the statute that Collins

cites allows prerelease custody or supervised release of participants in a “risk and needs

assessment system” when the warden determines that “the prisoner would not be a danger

to society if transferred[,]” “the prisoner has made a good faith effort to lower their

recidivism risk through participation in recidivism reduction programs or productive

activities[,]” and “the prisoner is unlikely to recidivate.” § 3624(g)(1)(D)(i)(II); see also

Bottinelli v. Salazar, 929 F.3d 1196, 1197-98 (9th Cir. 2019) (describing the

“establish[ment of] a ‘risk and needs assessment system’ to, broadly speaking, review

each prisoner’s recidivism risk level, award earned time credit as an incentive for

participation in recidivism reduction programming, and ‘determine when a prisoner is

ready to transfer into prerelease custody or supervised release in accordance with section

3624’” (quoting First Step Act of 2018, § 102(b), Pub. L. No. 115-391, 132 Stat. 5194,

5196-97)). Collins, however, was not considered for release under the risk and needs

assessment system. Instead, he claimed that the warden approved home confinement

under the CARES Act (ECF 2, at 5, 43), which, as explained above, provides exclusive

authority to the BOP to transfer an inmate to home confinement. See 18 U.S.C.

§§ 3621(b) & 3624(c)(2); § 12003(b)(2) of the CARES Act.


                                              6
      For the foregoing reasons, we will affirm the judgment of the District Court.4




4
  Collins’ motions for “judgment on submissions” (Doc. 13 & 15), which seek to vacate
the District Court’s order, are denied.
                                           7